Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/203171 RCE response filed 04/08/2022.     
Claims 1-11, 13-15 & 21 have been examined and fully considered.
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
Upon review there are determined to be clarity/112 issues with respect to the claims and the new amendments dated 04/28/2022.
If applicant can clear up these issues and submit an AFCP 2.0 request with these amendments-the examiner would be willing to consider them through this route.

Applicant argues that the prior art does not teach of the new claim limitations for Claim 1 & 9 which generally include: “a controller programmed to control operation of a motor to: drive the translocation of the roller across the microfluidic card and the processing
of fluid driven by the translocation of the roller across the microfluidic card; and
adjust pressure applied on the microfluidic card by the roller via upshift of the
torque on the roller.”
Though the examiner agrees that the references likely do not teach of the adjusting of pressure—as the newly amended limitations are not clear as shown by the 112 rejection- this is held in abeyance until applicant clears up the claims.

As unclearly claimed- the prior art is still considered to read on the instant claims- until cleared up.
All claims remain rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 9 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to Claim 1(see full claim below)—the new claim limitation dated 04/28/2022, 
“a controller programmed to control operation of a motor to:
drive the translocation of the roller across the microfluidic card and the processing
of fluid driven by the translocation of the roller across the microfluidic card; and
adjust pressure applied on the microfluidic card by the roller via upshift of the
torque on the roller,” is helpful, but it is not clearly tied to the rest of the claim, and particularly is not tied to the part of the claim that states,
 “wherein the plurality of nanofluidic chips on the microfluidic card are structurally arranged in a defined ordered sequence of the plurality of nanofluidic chips along a length of the microfluidic card, wherein the defined ordered sequence is an ordered series of stages, wherein the defined ordered sequence of the plurality of nanofluidic chips facilitates processing of the fluid in a time ordered sequence;”.

It is assumed- that the adjusting of pressure on the microfluidic card controls processing over the chips—for instance can a chip be skipped over, or something like that? Whatever the case may be- it seems that these two sections of the claim need tied together in the sense of what the controller is programmed to do. Correction is required to clear this up.
One possible avenue for correction is amending the section below is to add the underlined section below:
 “drive the translocation of the roller across the microfluidic card and the processing of fluid driven by the translocation of the roller across the microfluidic card to carry out the defined ordered sequence and adjust pressure applied on the microfluidic card by the roller via upshift of the torque on the roller”

Similar amendments as are described above for Claim 1 are needed for Claim 9- since what exactly is included in the processing of fluid that the controller controls is unclear.

Further- for Claim 9, it is unclear what “selective” translocation means. Also- how does one know if a feature should or should not be pressed?  This is all relative claim language and requires correction.
Further- under the controller section for Claim 9-“the microfluidic card” does not have proper antecedent basis and only “nanofluidic chip” was mentioned before this in Claim 9.
Further for claim 9- it is not clear what applicant means when they claim “features” of the microfluidic card that should not be pressed. Claim 9 indicates many structures that could possibly be considered “features,” but it is not defined in the claim what is meant by this and therefore- this requires correction.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1-11, 13-15 & 21 are rejected under 35 U.S.C. 103(a) as being obvious over COX in US 20070062583 in view of  WUNSCH in “Nanoscale lateral displacement arrays for the separation of exosomes down to 20nm” as cited on IDS dated 11/28/2018, and in further view of Padmanabhan in US 8518328.
	With respect to Claims 1, 3-4, 6-9, 13, & 21, COX et al. teach of system, and method for generating, within a conduit, discrete volumes of one or more fluids that are immiscible with a second fluid. The discrete volumes can be used for biochemical or molecular biology procedures involving small volumes, for example, microliter-sized volumes, nanoliter-sized volumes, or smaller. The system can comprise an apparatus comprising at least one conduit operatively connected to one or more pumps for providing discrete volumes separated from one another by a fluid that is immiscible with the fluid(s) of the discrete volumes, for example, aqueous immiscible-fluid-discrete volumes separated by an oil(abstract). More specifically, COX et al. teach that the system can be adapted to be part of a sample preparation unit used as the front end portion of a system for DNA amplification and/or sequencing(paragraph 0193). COX further teach of the system including a roller that drives the movements of the fluid through the system(paragraph 0239-0240) and of motors(paragraph 0118), and of the structure of the system being a substrate chip(paragraph 0175), on a cartridge/card(paragraph 0212, 0094), of nanosized volume(abstract). COX et al. further teach of a controller that is programmed to control the fluid flow(and therefore the roller) through the device(paragraph 0191, 0239-0240), and also of a film disposed over the chip/substrate to create reservoir regions(paragraph 0329). COX et al. do not teach of a plurality of nanofluidic chips on the microfluidic cassette/card.
WUNSCH et al. is used to remedy this however and specifically teaches of nano-DLD arrays that separate particles between 20 to 110 nm based on size with sharp resolution. Further, WUNSCH et al. teach of on-chip sorting and quantification of these important biocolloids (abstract), and specifically teach of using DLD devices that contain multiple pillar chip devices (nanofluidic chips)(Figure 1). It would have been obvious to one of ordinary skill in the art to use the pillar chips of WUNSCH in a sample analysis system such as COX due to the need for better point of care diagnostic devices and the advantages DLD devices would offer to this effect (WUNSCH, Page 936, column 1, paragraph 2). Though the starting a sequence only reads functionally at this time, since this is a system/device claim. If it is unclear to one of ordinary skill that the roller of COX and WUNSCH et al. are capable of starting of the sequence, PADMANHABA et al. is used to remedy this.
PADMANABHAN et al. teach of a fluidic analyzer with fluidic channels (abstract). PADMANABHAN et al. further teach of the fluidic cartridge instrument having a roller that deforms the cartridge to induce flow and other processes (sequence of processes)(Column 3, line 10-53). PADMANABHAN et al. also teach of two gears/rollers as claimed in instant Claim 21(See Figure 12, 132 & 134 and Figure 11). PADMANACHAN et al. even further teach of a controller that controls the motor and the flow within the cartridge, and which controls the roller(Column 6, line 42-60, column 7, line 65- column 8, line 7, Column 12, line 32-55). It would have been obvious to one of ordinary skill in the art to use a compressive roller as done in PADMANABHAN to help with fluid flow is a fluidic device due to the need for more reliable devices in the art (PADMANABHAN, Column 1, line 10-35). These references together are also considered to teach of the adjusting of the roller pressure as these sections are unclearly claimed.
With respect to Claim 2, COX et al. teach of driving fluid flow (paragraph 0239-0240). PADMANABHAN et al. further teach of the fluidic cartridge instrument having a roller that deforms the cartridge to induce flow and other processes (sequence of processes)(Column 3, line 10-53).
With respect to Claim 5, PADMANABHAN et al. teach of a motor((Column 6, line 42-60, column 7, line 65- column 8, line 7, Column 12, line 32-55).), COX et al. teach that the device that allow for control/programming(0191, 0239-0240) and the cassette being a plate(paragraph 0095).
With respect to Claims 10-11, WUNSCH et al. teach of positioning fluid in reservoirs and channels prior to the introduction to a chip and of using external fluid to transfer the fluid (Figure 1 of rest or reference).
With respect to Claims 14-15, COX et al. teach of the device being plugged or pierced(paragraph 0293, 0311).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797